Citation Nr: 0929643	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.	Entitlement to service connection for vision impairment 
(claimed as a right eye condition).

2.	Entitlement to service connection for lumbar spine 
condition to include arthritis.

3.	Entitlement to service connection for a cervical spine 
condition.

4.	Entitlement to service connection for degenerative joint 
disease of the right hip.

5.	Entitlement to service connection for a left hip disorder.

6.	Entitlement to service connection for degenerative joint 
disease of the right knee.

7.	Entitlement to service connection for left knee disorder 
(claimed as arthritis).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The Veteran served on active duty from August 1952 to May 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO, inter alia, continued special monthly 
compensation (SMC) at the housebound rate, established 
service connection and assigned an initial 0 percent rating 
for hypertension, and denied service connection for vision 
impairment, for thrombocytosis, for lumbar and cervical spine 
conditions, for degenerative joint disease of the right knee 
and hip, and for conditions of the left knee and hip, for 
residuals of a head injury and for bilateral numbness and 
tingling of the hands and fingers. A notice of disagreement 
(NOD) was received in December 2002, and a statement of the 
case (SOC) was issued in July 2003 for all issues except as 
to the assigned evaluation for hypertension. A substantive 
appeal was received from the Veteran in September 2003, 
perfecting the appeal with respect to the service connection 
claims (and the claim for recognition of the Veteran's son as 
a helpless child, the subject of a separate decision). The 
rating for hypertension was increased to 10 percent pursuant 
to an October 2003 rating, and a SOC was issued in June 2004 
with respect to the assigned evaluation for hypertension. The 
Veteran did not perfect an appeal as to the level of SMC or 
for the evaluation for hypertension.

The Board notes that, in a December 2005 Informal Hearing 
Presentation (IHP), the Veteran's representative included the 
matter of SMC based on Aid and Attendance as among the issues 
on appeal. The RO denied those benefits in an April 2005 
rating decision, based on a claim filed in December 2004. 
However, the record does not reflect that a NOD with that 
denial was filed with the RO, and the representative's 
submission to the Board cannot constitute a timely filed NOD 
because it was not filed with the agency of original 
jurisdiction that issued the adverse determination as to that 
issue. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2006). See also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
citing Tomlin v. Brown, 5 Vet. App. 355 (1993). Accordingly, 
the matters on appeal are limited to those listed on the 
title page.

In November 2006, the Board denied the issues of service 
connection for thrombocytosis, the residuals of a head 
injury, bilateral numbness and tingling in the hands and 
fingers, and remanded the remaining claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development. After completing the required actions 
the AMC continued the denial of the claims, as reflected in a 
March 2009 SSOC, and returned these matters to the Board for 
further appellate consideration.

In July 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.	Vision impairment (claimed as a right eye condition) was 
first manifested many years following the Veteran's 
separation from service, and there is no medical evidence or 
opinion establishing a nexus between such disability and 
service.

3.	Lumbar spine condition, to include arthritis, was first 
manifested many years following the Veteran's separation from 
service, and there is no medical evidence or opinion 
establishing a nexus between such disability and service.

4.	Cervical spine condition was first manifested many years 
following the Veteran's separation from service, and there is 
no medical evidence or opinion establishing a nexus between 
such disability and service.

5.	Degenerative joint disease of the right hip was first 
manifested many years following the Veteran's separation from 
service, and there is no medical evidence or opinion 
establishing a nexus between such disability and service.

6.	A left hip disorder was first manifested many years 
following the Veteran's separation from service, and there is 
no medical evidence or opinion establishing a nexus between 
such disability and service.

7.	Degenerative joint disease of the right knee was first 
manifested many years following the Veteran's separation from 
service, and there is no medical evidence or opinion 
establishing a nexus between such disability and service.

8.	A left knee disorder (claimed as arthritis) was first 
manifested many years following the Veteran's separation from 
service, and there is no medical evidence or opinion 
establishing a nexus between such disability and service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for vision impairment 
(claimed as a right eye condition) are not met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.	The criteria for service connection for lumbar spine 
condition, to include arthritis, are not met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.	The criteria for service connection for residuals of a 
cervical spine condition are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.	The criteria for service connection for degenerative joint 
disease of the right hip are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

5.	The criteria for service connection for a left hip 
disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

6.	The criteria for service connection for degenerative joint 
disease of the right knee are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

7.	The criteria for service connection for degenerative joint 
disease of the left knee are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, February and September 2002 pre-rating 
letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and the 
need for the Veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The October 
2002 RO rating decision reflects the initial adjudication of 
the claim herein decided after issuance of that letter.  
Hence, the May and September 2002 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

Regarding the Dingess/Hartman notice requirements, in a 
November 2006 post-rating letter, the RO provided the Veteran 
notice as to VA's  assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
these determinations.  After issuance of the foregoing 
notice, and opportunity for the Veteran to respond, the March 
2009 SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
examination for separation from service, post-service private 
medical records, post-service VA outpatient treatment records 
and reports of VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by the Veteran, the Board finds 
that the claims for service connection must be denied.

Service treatment records are not available and are 
considered to have been lost in a fire at the National 
Personnel Records Center.  The examination for separation 
from service, which is available for review, reflects no 
complaint, finding, or diagnosis pertinent to the Veteran's 
eyes or musculoskeletal system.  On examination for 
separation from active duty, the Veteran's distant visual 
acuity was 20/20 and his eyes were clinically evaluated as 
normal as were his lower extremities and spine.   

Regarding the Veteran's claims for service connection for 
disabilities of several joints, including the cervical and 
lumbar spine, both knees, and both hips, medical records of 
treatment subsequent to service include private records dated 
from 1976 to 1996 and VA records dated from 1997.  These 
records show that the Veteran was first shown to have a 
musculoskeletal disorder, arthritis of the right knee, in 
February 1999.  Additional VA outpatient treatment records 
show degenerative joint disease of additional joints, 
including the cervical and lumbar spine, left hip and right 
hand.  There are no medical opinions that relate the 
Veteran's arthritis to service, although it is noted that on 
compensation examination by VA in November 2003, the matter 
of whether the Veteran's musculoskeletal impairment could be 
related to his service connected post traumatic stress 
disorder (PTSD) was addressed.  The examiner at that time 
rendered an opinion that there was no reason to believe that 
the musculoskeletal impairment was due to the PTSD, based 
upon the fact that the Veteran could, until recently, walk 
for many miles and that the PTSD problems had existed for 
some time.  It was further noted in this examination report 
that the Veteran had been involved in a motor vehicle 
accident subsequent to service, with resultant difficulties 
with his left arm and knee as well as possibly his cervical 
spine.  While the examiner did state that the Veteran could 
be experiencing more subjective pain in the neck and lower 
back due to PTSD, this was considered to be on a temporary 
basis due to PTSD-related psychological stress and not due to 
a chronic disability.  

Regarding the Veteran's claim for service connection for 
vision impairment, it is noted that VA outpatient treatment 
records include a report of optometric evaluation dated in 
November 2001 that assessed the Veteran's current eye 
disorder as subretinal deposits in the macular area of the 
right eye.  The etiology of this was unknown, but probably 
idiopathic, but that as the Veteran did report having 
sustained a head injury during service, this could have 
possibly caused a lesion.  In order to ascertain whether the 
Veteran currently manifested an eye disorder that could be 
related to service, the Board ordered the Veteran to undergo 
an ophthalmology examination, with a request that a medical 
opinion be obtained regarding whether each diagnosed eye 
disorder was at least as likely as not related to the 
Veteran's military service or to any service related 
disability, primarily his PTSD or hypertension.  

The Veteran was examined by VA optometrists in May 2007 at 
which time it was determined that the assessments were large 
angle alternating exotropia; dry eye syndrome; moderate nerve 
head cupping and narrow angles of both eyes; history of 
moderate cataracts, both eyes; asymmetric complete posterior 
vitreous detachment, both eyes; history of 
pseudoviterlliform, both eyes; and hyperopia, astigmatism and 
presbyopia of both eyes.  In November 2007 and January 2008 
addendums, the optometrists rendered an opinion that these 
disorders were less likely than not related to service.  In a 
January 2009 medical opinion, a VA opthalmologist stated 
that, after review of the record, he agreed with the opinion 
of the VA optometrists.  

While the Veteran contends that his bilateral eye 
disabilities and multiple joint disease are related to 
service, the claims must be denied on the basis of medical 
nexus.  As reflected above, none of these disabilities were 
shown in service, and there is no medical evidence of the 
disorders until many years after his separation from active 
duty.  The only medical opinion evidence on the question of 
whether there exists a medical nexus between current 
disabilities and service or to service-related disabilities, 
weigh against the claims.  The November 2003 examination 
report includes an opinion that the Veteran's cervical and 
lumbar spine disease could be temporarily exacerbated by his 
PTSD, but there is no indication of any chronic increase in 
the underlying pathology shown.  While the VA optometrist in 
2001 indicated that one of the Veteran's eye disorders could 
have been due to head trauma in service, as noted, service 
connection for the residuals of head trauma has already been 
denied by the Board and, in more recent medical opinions by 
VA optometrists as well as a VA ophthalmologist, no 
relationship with service or a service-connected disorder was 
found.  The Board accepts as probative these opinions based 
as it was upon examination of the Veteran and consideration 
of the Veteran's own medical history and medical literature, 
and supported by stated rationale.  Significantly, neither 
the Veteran nor his representative has presented or 
identified any contrary, existing medical opinion evidence 
that, in fact, supports the claims for service connection.  

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those offered by 
his representative on his behalf.  However, none of these 
assertions provide a basis for allowance of the claim.  As 
indicated above, the claims on appeal turn on the question of 
whether there exists a medical relationship between current 
disability and service; the Board points out that questions 
of medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  To whatever extent these statements are being 
offered on the medical nexus question, as laymen without the 
appropriate medical training and expertise, neither the 
Veteran nor his  representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for vision impairment (claimed as a right 
eye condition) is denied.

Service connection for lumbar spine condition to include 
arthritis is denied.

Service connection for a cervical spine condition is denied.

Service connection for degenerative joint disease of the 
right hip is denied.

Service connection for a left hip disorder is denied.

Service connection for degenerative joint disease of the 
right knee is denied.



Service connection for left knee disorder (claimed as 
arthritis) is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


